Mr. Justice Baker delivered the opinion of the court. In an action of the fourth class in the Municipal Court plaintiff had judgment against the defendant for $584.25, to reverse which the defendant prosecutes this writ of error. Plaintiff’s “Statement of claim” is as follows: “Plaintiff claim is for six hundred & six dollars & fifty-eight cents being balance due him as salary for services as secretary of Defendant Company Germania Mutual 'Saving Society (a corporation) the date of which said services commenced on January 15” 1906 and continued until Aug. 20” 1906 said balance is the amount due after all proper & just credits have been allowed.” It appears from the evidence that there are two corporations, each under the name of the “Germania Mutual Savings Society.” One of said corporations, called by the witnesses the “old company,” was incorporated under the laws of Arizona in 1905; the other, called by the witnesses the “new company,” was incorporated under the laws of Arizona in 1901 under the name of the Boanoke Investment Company. May 9, 1906, by resolution of the stockholders, ratified by the board of directors of said Boanoke Company, its name was changed to the Germania Mutual Savings Society. August 20, 1906, the “new company” began to do business in Chicago. The evidence for the plaintiff tended to show that the “old company” was indebted to plaintiff in the sum of $584.25 for services rendered by him to that company from January 15 to August 20, 1906, and that the “new company” was indebted to him in a small amount, less than forty dollars, for services rendered by bim to that company after August 20, 1906. The recovery was therefore against the “new company” for services rendered by the plaintiff to the “old company.” Defendant in error has filed no brief. We are unable, from an examination of the record, to discover any ground upon which such recovery can be sustained. The court instructed the jury as follows, “unless you believe from a preponderance of the evidence that the defendant, (the 4new company’) expressly assumed the liabilities of the Germania Mutual Savings Society of Arizona, (the 6old company’) then your verdict will he for the defendant. ’ ’ We find in the record no evidence tending to prove that the “new company” expressly assumed the liabilities of the “old company,” and no facts proven from which such assumption can be inferred or implied. The judgment will be reversed and the cause remanded. Reversed and remanded.